Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 CREDIT SUISSE, DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH CAYMAN ISLANDS BRANCH CREDIT SUISSE DEUTSCHE BANK AG SECURITIES (USA) LLC NEW YORK BRANCH Eleven Madison Avenue DEUTSCHE BANK New York, New York 10010 SECURITIES INC. DEUTSCHE BANK TRUST COMPANY AMERICAS 60 Wall Street New York, New York 10005 July 2, 2008 Hexion LLC Hexion Specialty Chemicals, Inc. 180 East Broad Street Columbus, OH 43215 Attention: Mr. William H. Carter Project Wingspan Ladies and Gentlemen: We write in response to your June 19, 2008 letter to Credit Suisse, Cayman Islands Branch, Credit Suisse Securities (USA) LLC (together,  CS ), Deutsche Bank AG New York Branch, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc., and Deutsche Bank Trust Company Americas (together,  DB ), in reference to the commitment letter dated July 11, 2007 between us and you (including the exhibits and other attachments thereto, and as modified by the letter agreement dated November 16, 2007, the  Commitment Letter ). Your June 19 letter requests proposals from us, under terms no less favorable than the terms and conditions in the Commitment Letter, with respect to the funding of additional amounts sufficient to fully fund the Transactions, as defined in and as contemplated by the Commitment Letter and in light of current facts, and to provide liquidity for continued operations. Based on our views of the current financial and debt capital markets, and in light of current facts, neither CS nor DB is prepared to submit such a proposal, and we note that we have no obligation to do so under the Commitment Letter or otherwise. We note that the June 18 Duff & Phelps opinion and certain of the other materials that you provided to us on June 19 appear to call into question whether all of the conditions precedent to our commitments under the Commitment Letter will be capable of satisfaction on any proposed closing date of the Transactions, and we expressly reserve all our rights with respect thereto and otherwise. Very truly yours, CREDIT SUISSE SECURITIES (USA) LLC By: /s/ Adam Forchheimer Name: Adam Forchheimer Title: Director CREDIT SUISSE, CAYMAN ISLANDS
